Citation Nr: 0830727	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-17 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
cause of death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1955.  The appellant is the veteran's widow.   

This matter returns to the Board of Veterans' Appeals (Board) 
following a remand issued in October 2007.  This matter was 
originally on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

As a preliminary matter, the Board notes that the veteran's 
service personnel file was associated with the claims folder 
during the course of this appeal and, consequently, such 
records were not before VA at the time of the January 1997 
rating decision, which has become final.  Under 38 C.F.R. 
§ 3.156(c), if VA receives or associates with the claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim as an 
original claim rather than a request to reopen a previously 
disallowed claim.  After review of the service personnel 
records, however, the Board finds that the evidence contained 
therein is not considered "relevant" to the claim as it 
only shows, in pertinent part, that the veteran served as an 
equipment repairman in service.  Such information is already 
reflected in the veteran's DD Form 214, which was of record 
at the time of the January 1997 rating decision.  As the 
service personnel records contain no relevant evidence, the 
issue is properly considered as a request to reopen despite 
the addition of the records to the claims file.  

FINDINGS OF FACT

1.  In a January 1997 rating decision, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death because the evidence failed to show that the 
recorded cause of the veteran's death, metastatic 
adenocarcinoma, was related to military service.  The 
appellant then perfected an appeal in June 1997 with respect 
to the January 1997 denial; however, she later withdrew her 
appeal in April 1998 and the decision became final.  

2.  The evidence submitted subsequent to January 1997 does 
not relate to an unestablished fact necessary to substantiate 
the claim and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1997 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.204, 
20.302, 20.1103 (1995).  

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for cause of death 
is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VA's duty to notify as it relates to a claimant seeking to 
reopen a claim includes advising the claimant of the evidence 
and information necessary to reopen the claim and of the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought by the 
claimant.  VA must also consider the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In correspondence dated in January 2008, the appellant was 
advised that her claim of service connection for the 
veteran's cause of death was previously denied, she was 
notified of the decision in January 1997, and the decision 
had become final.  The appellant was also informed that she 
needed to provide new and material evidence in order for VA 
to reopen the claim.  New and material evidence was defined 
as evidence submitted to VA for the first time that pertained 
to the reason the claim was previously denied and raised a 
reasonable possibility of substantiating the claim.  The 
appellant was further notified that the claim was previously 
denied because the evidence of record failed to show that the 
cause of the veteran's death, metastatic adenocarcinoma, was 
related to the veteran's military service.  Moreover, the 
appellant was generally advised of what the evidence must 
show to establish entitlement the underlying claim of service 
connection for cause of death, what evidence VA would obtain 
and make reasonable efforts to obtain on her behalf in 
support of the claim, and how VA determines disability 
ratings and effective dates.   
  
During the course of this appeal, however, the U.S. Court of 
Appeals for Veterans Claims (Court) held that for dependency 
and indemnity compensation (DIC) benefits, VCAA notice must 
further include (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).  

The Board observes that the January 2008 VCAA notice letter 
did not provide adequate notice with respect to these three 
elements.  Therefore, the appellant has not received adequate 
notice with respect to the underlying claim of service 
connection for cause of death as required by Kent.  However, 
the appellant has not provided new and material evidence 
sufficient to reopen her claim for reasons explained below.  
Indeed, she specifically affirmed that she had no other 
information or evidence to submit in support of her claim 
after receiving the January 2008 notice letter and, again, 
after receiving the supplemental statement of the case.  
Therefore, the absence of notice with respect to these 
elements is deemed harmless error.      

The Board further notes that the RO provided the appellant 
with a copy of the March 2004 rating decision, the April 2006 
statement of the case (SOC), and the June 2008 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  As referenced 
above, the appellant submitted statements in January 2008 and 
July 2008 indicating that she had no other information or 
evidence to submit in support of her appeal.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

To fulfill its statutory duty to assist, the Board notes that 
a medical opinion was obtained in March 2006.  Additionally, 
the veteran's service treatment records, service personnel 
records, death certificate, and post-service treatment 
records (to include related correspondence) identified as 
relevant to the claim are associated with the claims folder.    

The appellant has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to the claim.  The Board further finds 
that there has been compliance with its prior Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the 
Board will proceed with appellate review.  


New and Material Evidence

As a preliminary matter, the Board notes that the current 
claim is one involving entitlement to service connection for 
cause of death.  This claim is based upon the same factual 
basis as the appellant's previous claim, which was denied in 
the January 1997 rating decision that became final.  As such, 
it is appropriate for the Board to consider this claim as a 
request to reopen the previously denied claim.  See Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008). 

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2007).  

If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West, 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  

In the January 1997 rating decision, the RO denied the 
appellant's claim because the evidence did not show that the 
recorded cause of the veteran's death, metastatic 
adenocarcinoma, was related to military service.  The RO 
explained that the appellant had contended that the cause of 
the veteran's death could be related to his exposure to PCB 
in the early 1950s; however, a private physician's statement 
dated in December 1996 did not specify the etiology of the 
veteran's cancer and did not positively associate the 
veteran's cancer with exposure to PCB in service.  
Additionally, the veteran's service treatment records were 
negative for any disease or disability associated with the 
cause of the veteran's death.  The appellant was advised of 
the rating decision and her appellate rights in January 1997 
and she subsequently perfected an appeal of the decision.  
However, she later withdrew her appeal in April 1998 and, as 
a result, the rating decision became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.204, 20.302, 
20.1103 (1995).  

The evidence received since the January 1997 denial of the 
appellant's claim consists of statements written by the 
appellant that had previously been submitted and were of 
record, a copy of the veteran's death certificate that was 
already of record, the veteran's service personnel file, a VA 
medical opinion based on review of the record dated in March 
2006, the May 2007 Travel Board hearing transcript, and 
additional written statements submitted by the appellant 
and/or her representative during the course of the appeal.    

After review of the evidence received since January 1997, the 
Board finds that it does not qualify as new and material 
evidence sufficient to reopen the claim.  Indeed, none of the 
newly submitted evidence contains competent medical evidence 
showing a link between the cause of the veteran's death and 
his active military service.  In that regard, it is 
particularly noted that a VA physician concluded in March 
2006 that it was less likely than not that the cause of the 
veteran's death, adenocarcinoma, was related to 
polychlorinated biphenyls (PCB) to which there was little 
evidence that the veteran was exposed during his military 
service.  The appellant submitted no competent medical 
evidence to include a medical opinion in support of her 
appeal that was contrary to the VA physician's opinion.  
Therefore, while most of the evidence associated with the 
claims folder since the January 1997 denial may be considered 
new because it was not before VA at the time of that 
decision, it is not also material because it does not relate 
to a previously unsubstantiated fact necessary to 
substantiate the claim and does not present a reasonable 
possibility of substantiating the claim.
   
Accordingly, having determined that new and material evidence 
has not been submitted, the appellant's claim for service 
connection for the cause of the veteran's death is not 
reopened.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the claim and that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, the 
appellant's request to reopen a claim for entitlement to 
service connection for cause of death is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


